AYRES, Judge.
The issues presented in this appeal have been resolved in favor of plaintiffs and against the defendants herein in the companion case of Raymond H. McManemin v. Bossier Parish Police Jury, bearing No. 11270 of the docket of this court and this day decided (228 So.2d 36).
There is no duty, ministerial or otherwise, upon the police jury to issue a permit, or license, for the sale of intoxicating liquor in an area where such sales are prohibited by law.
For the reasons assigned in the companion case, the judgment appealed is annulled, avoided, reversed, and set aside; and
It is now ordered, adjudged, and decreed that the defendant Bossier Parish Police Jury, its officers, agents, and employees be, and they are hereby, restrained, enjoined, and prohibited from issuing licenses, or permits, to the defendant Raymond H. McManemin for the sale of intoxicating liquors, the sale of which is denounced and prohibited by Act No. 46 of 1908, at any location within five miles of Benton High School in Benton in Bossier Parish, Louisiana, particularly at defendant McMane-min’s place of business known as Mac’s Auto Parts, located on State Highway 3 north of Benton in Ward Two of Bossier Parish, Louisiana.
It is further ordered, adjudged, and decreed that- defendant Raymond H. McMan-emin pay all costs, including the cost of this appeal.
Reversed and rendered.